Fourth Court of Appeals
                                 San Antonio, Texas
                                        August 5, 2016

                                     No. 04-16-00288-CV

 CHRISTUS SPOHN HEALTH SYSTEM CORPORATION D/B/A CHRISTUS SPOHN
                        HOSPITAL ALICE,
                            Appellant

                                              v.

Aundria HINOJOSA and Florencio Hinojosa, V, Individually as Wrongful Death Beneficiaries
  of Florencio Hinojosa, VI, Deceased and on Behalf of Florencio Hinojosa, VI, deceased,
                                        Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 15-07-54935-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER

        Appellant’s reply brief is due August 15, 2016. Appellant has filed an unopposed motion
to extend time to file the reply brief by ten days. We GRANT appellant’s motion and ORDER
appellant to file the reply brief on or before August 25, 2016.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court